ORDER

PER CURIAM.
Defendant taxicab owner appeals from the judgment entered in a court-tried case finding that he had violated the provisions of Chapter 407 RSMo, the Merchandising Practices Act, and the provisions of Chapter 413 RSMo, Weights and Measures, by operating taxicabs with inaccurate taximeters that resulted in customer overcharges. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).